Citation Nr: 0428689	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-34 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for diabetic neuropathy, left lower 
extremity.

2.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for diabetic neuropathy, right lower 
extremity.

3.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for diabetic neuropathy, right upper 
extremity.

4.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for diabetic neuropathy, upper 
extremity.

5.  Entitlement to an initial assignment of an evaluation for 
diabetes mellitus, Type II, currently evaluated as 20 percent 
disabling.

6.  Entitlement to an initial assignment of an evaluation in 
excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2002 
and August 2002, which, respectively, granted service 
connection and assigned a 20 percent rating for diabetes 
mellitus, and granted secondary service connection and 
assigned 10 percent ratings for diabetic neuropathy of each 
upper and lower extremity.  The veteran appeals for the 
assignment of higher initial ratings for all of these 
disabilities.

In January 2004, the veteran testified in a Board hearing by 
videoconference.  His testimony indicated that he was 
withdrawing his claim for service connection for 
hyperlipidemia.  (Board Transcript (BT) at p. 3).  As his 
testimony has been reduced to writing, a withdrawal of his 
substantive appeal of his claim for service connection for 
hyperlipidemia has been effected.   38 C.F.R. § 20.204 
(2003).

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluations 
assigned for his service-connected diabetes, hypertension, 
and diabetic neuropathy of each upper and lower extremity.

As discussed more fully below, the issues of entitlement to 
the assignment of higher initial ratings for service-
connected diabetes, hypertension, and diabetic neuropathy of 
the left lower extremity, right lower extremity, left upper 
extremity, and right upper extremity, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

A review of the record shows that the veteran's outpatient 
records dating from October 2000 to September 2001, and from 
March 2002 to March 2003, have been associated with the 
claims file.  However, the veteran's testimony at the January 
2004 Board hearing noted above indicated that there are 
additional medical records at Wadsworth VA Medical Center in 
Los Angeles, California.  (BT at pp. 3-4).  Those outpatient 
records must be secured and associated with the claims file.  
38 C.F.R. § 3.159(c)(2) (2003).

The Board further notes that the veteran underwent a VA fee 
basis examination in July 2002, during which he reported that 
he was taking Glucophage twice a day.  In October 2002, the 
veteran indicated via VA Form 21-4138 (Statement in Support 
of Claim) that he is now insulin dependent as well as being 
on oral medication for his diabetes.  The veteran's testimony 
further indicated the current treatments prescribed for 
diabetes, including insulin.  (BT. pp. 12-14, 16-18).  In 
light of the reported changes in the veteran's treatment 
regimen since his last examination, the Board finds a new 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  "The duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation will be a 
fully informed one."  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); (quoting Green v. Derwinski, supra); see also 
38 C.F.R. § 4.1 (2003) ("Accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling 
condition.").

The veteran's testimony also indicated symptoms of tingling, 
numbness, and pain in his hands, but he is unable to 
distinguish the symptoms resulting from service-connected 
diabetic neuropathy, right and left upper extremities, and 
the currently nonservice-connected bilateral carpal tunnel 
syndrome.  (BT. at pp. 6-7).  Review of the July 2002 VA 
examination reveals the examiner did not distinguish between 
the symptoms of these service-connected disorders and 
bilateral carpal tunnel syndrome.  The Court has held, in 
substance, that where service connection is in effect for one 
diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
While the veteran has a pending claim for service connection 
for bilateral carpal tunnel syndrome, which had not been 
resolved at the time this appeal was certified to the Board, 
an examination that includes an opinion attempting to make 
the distinction noted above is warranted in order to properly 
rate his diabetic neuropathy of each extremity.  

The RO should also ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for higher initial 
ratings for his service-connected 
diabetes, hypertension, and diabetic 
neuropathy of the left lower extremity, 
right lower extremity, left upper 
extremity, and right upper extremity, of 
the impact of the notification 
requirements on these claims.  The 
veteran should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should obtain VA treatment 
records from Wadsworth VA Medical Center 
dated from September 2001 to March 2002 
and from March 2003 to the present.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician to evaluate his Type II 
diabetes mellitus.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  This examining physician should 
also be provided with a copy of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  In 
addition to providing a complete report 
of examination with respect to diabetes, 
the examiner should note whether the 
veteran requires multiple daily 
injections of Insulin, restricted diet, 
avoidance of strenuous occupational and 
recreational activities; whether he has 
episodes of ketoacidosis or hypoglycemic 
reactions requiring actual 
hospitalization (and when); how often he 
visits a diabetic care provider; and 
whether he has progressive loss of weight 
and strength.  

4.  The veteran should be afforded a VA 
neurologic examination to determine the 
current severity of his diabetic 
neuropathy of the right upper extremity, 
left upper extremity, right lower 
extremity, and left lower extremity.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected diabetic neuropathy.

To the extent that is possible, the 
examiner should quantify the degree of 
impairment caused by the veteran's 
service-connected diabetic neuropathy of 
each upper extremity and each lower 
extremity, including whether the 
veteran's complaints of pain, numbness 
decreased strength and paralysis are 
related to his service-connected diabetic 
neuropathy disability, as opposed to any 
other disorders that may be present, to 
include carpal tunnel syndrome, and the 
degree of severity of such symptoms.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner should specify whether the 
veteran's symptomatology, based on the 
degree of median nerve paralysis, and 
based on the degree of external popliteal 
nerve, equates to "mild incomplete," 
"moderate incomplete," "severe 
incomplete," or "severe" paralysis.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

6.  The RO should then readjudicate the 
claims for an initial assignment of 
ratings in excess of 10 percent for 
service-connected hypertension and 
diabetic neuropathy of each upper and 
lower extremity; and in excess of 20 
percent for service-connected diabetes 
mellitus, Type II.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


